DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 15-20 are pending. 

Response to Arguments

2.	In light of the amendment the title, the objection to the specification/title is withdrawn and the new title is entered. 

3.	In light of the amendment to the abstract, the objection to the specification/abstract is withdrawn and the new abstract is entered.

Allowable Subject Matter

4.	Claims 15-20 (renumbered as claims 1-6) are allowed.

Reasons for Allowance

5.	The following is an examiner’s statement of reasons for allowance: 

Claims 15-20 (renumbered as claims 1-6) are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

In claim 15,… receiving the second uplink grant for triggering the transmission of the PUSCH in a second subframe on the LAA cell, the second uplink grant including a second timing offset; determining a third subframe in which the PUSCH is to be transmitted based on the first timing offset and the second timing offset; computing the aperiodic CSI based on a valid subframe no later than the first subframe in which the first uplink grant is received; and transmitting the PUSCH in the third subframe on the LAA cell, the PUSCH including the computed aperiodic CSI…in combination with other limitations recited as specified in claim 15.

In claim 18,… receiving the second uplink grant for triggering the transmission of the PUSCH in a second subframe on the LAA cell, the second uplink grant including a second timing offset; determining a third subframe in which the PUSCH is to be transmitted based on the first timing offset and the second timing offset; computing the aperiodic CSI based on a valid subframe no later than the first subframe in which the first uplink grant is received; and transmitting the PUSCH in the third subframe on the LAA cell, the PUSCH including the computed aperiodic CSI…in combination with other limitations recited as specified in claim 18.

The first closest prior art of record is AIBA et al, US 2019/0140725 hereafter AIBA. AIBA [0143] discloses trigger a report by using a CSI request field, based on decoding of the uplink grant (e.g., first UL grant) for a certain serving cell in subframe n, the terminal apparatus 1 may perform aperiodic CSI reporting on the PUSCH in the certain serving cell in subframe n+k. AIBA does not explicitly disclose receiving the second uplink grant for triggering the transmission of the PUSCH in a second subframe on the LAA cell, the second uplink grant including a second timing offset; determining a third subframe in which the PUSCH is to be transmitted based on the first timing offset and the second timing offset; computing the aperiodic CSI based on a valid subframe no later than the first subframe in which the first uplink grant is received; and transmitting the PUSCH in the third subframe on the LAA cell, the PUSCH including the computed aperiodic CSI.

The second closest prior art of record is Nagata et al, US 2015/0085770 hereafter Nagata. Nagata [0040], [0053] discloses sending feedback aperiodically using an uplink shared channel (PUSCH). Nagata [0052], [0061] discloses the PUSCH resources to be transmitted in a third subframe. Nagata does not explicitly disclose receiving the second uplink grant for triggering the transmission of the PUSCH in a second subframe on the LAA cell, the second uplink grant including a second timing offset; determining a third subframe in which the PUSCH is to be transmitted based on the first timing offset and the second timing offset; computing the aperiodic CSI based on a valid subframe no later than the first subframe in which the first uplink grant is received; and transmitting the PUSCH in the third subframe on the LAA cell, the PUSCH including the computed aperiodic CSI.

The third closest prior art of record is Seo et al, US 2013/0235756 hereafter Seo. Seo [0012] discloses transmitting the CSI corresponding to the third subframe to the base station via a Physical uplink shared channel (PUSCH) signal. Seo [0209] discloses the base station transmits a CSI reporting request via a PDCCH signal as an aperiodic CSI reporting scheme, the user equipment can report CSI to the base station via an assigned PUSCH.

For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Even if the combination of prior arts discloses the foregoing limitations inherently or in combination, it would invariably require impermissible hindsight reasoning due to the numbers and verities of references required and the content in which the limitation is recited in the independent claims. It would not have been obvious to combine the several references to teach the limitations of the amended independent claims. Therefore the recited limitations of the independent claims 1, 11 and 19 are considered to define patentably over the closest prior art of records [AIBA, Nagata, Seo]. When taken in context the claim as a whole was not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yin et al, US 2017/0332395 paragraph [0022] discloses the uplink grant downlink control information (DCI) may indicate the LAA PUSCH format of the scheduled subframe and information about the availability of the last symbol of the previous subframe.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469